DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20170130635 to Smith.
As to claim 1, Smith discloses a method for exhaust gas aftertreatment in a hybrid machine comprising at least one electric motor (120) and one internal combustion engine(10), wherein the method comprises: operating the hybrid machine in a first operating mode in which only the electric motor  is switched on and an internal combustion engine  is switched off (Fig 8, t3-t5, 804; Par 0099-0102); determining  whether heating of an exhaust gas aftertreatment system  of the hybrid machine is required (620); and, if heating is required, at least temporarily activating  the internal combustion engine  for the purpose of heating the exhaust gas aftertreatment system (622; Fig 8 t5-t7).
claim 2, Smith discloses determining  whether heating of an exhaust gas aftertreatment system is required is performed on the basis of evaluation of measurement data , wherein the measurement data has been obtained, at least in part, during previous operation of the hybrid machine, wherein the measurement data is at least one of selected from the group consisting of temperature of the exhaust gas aftertreatment system, power data of the electric motor, and power data of the internal combustion engine, and values relating to the composition of an exhaust gas stream (Par 0042,0093,0102).
As to claim 3, Smith discloses determining whether heating of the exhaust gas aftertreatment system is required includes a prediction of future measurement data  which is expected in a predetermined time period, wherein the prediction is calculated on the basis of stored data, data which is accessible via a communications link, actual measurement data, or a combination of the same (Par 0042,0093,0102).
As to claim 4, Smith discloses wherein the prediction is calculated on the basis of data which defines the drive power which is expected to be required in a predetermined future time period (Par 0042,0093,0102).
As to claim 5, Smith discloses the measured data, the predicted measurement data, or both are compared with at least one prespecified threshold value, and wherein, in the event of at least one prespecified threshold value being undershot or exceeded, it is determined that heating is required (Par 0042,0091-0093,0099-0102).
claim 6, Smith discloses activation of the internal combustion engine  is performed at a predetermined power output at predetermined times, within a predetermined duration of activation, or both  (Fig 8, Par 0042,0091-0093,0099-0102).
As to claim 7, Smith discloses the predetermined times, the predetermined duration of activation, the predetermined power output, or a combination of the same is changed during operation depending on at least one selected from the group consisting of stored data, transmitted data, and recorded measurement data (Fig 8, Par 0042,0091-0093,0099-0102).
As to claim 9, Smith discloses A computer configured to control a hybrid machine comprising at least one electric motor  and one internal combustion engine , to: operate in a first operating mode  in which only the electric motor  is switched on and an internal combustion engine  is switched off; determine  whether heating of an exhaust gas aftertreatment system  of the hybrid machine is required; and, if heating is required, at least temporarily activate  the internal combustion engine  for the purpose of heating the exhaust gas aftertreatment system (Fig 8, t3-t7, 804; Par 0042,0047,0091-0093, Par 0099-0102).
As to claim 10, Smith discloses A non-transitory, computer-readable storage medium containing computer-excutable instructions that when executed by a computer cause the computer to control a hybrid machine comprising at least one electric motor  and one internal combustion engine , to: operate in a first operating mode  in which only the electric motor  is switched on and an internal combustion engine  is switched off; determine  whether heating of an .

Claims 1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9127582 to Harada.
As to claim 1, Harada discloses A method for exhaust gas aftertreatment in a hybrid machine comprising at least one electric motor  and one internal combustion engine (Fig 1) , wherein the method comprises: operating the hybrid machine in a first operating mode  in which only the electric motor  is switched on and an internal combustion engine  is switched off (at 101, Fig 2, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67); determining  whether heating of an exhaust gas aftertreatment system  of the hybrid machine is required (at 101 reference Fig 3 t0); and, if heating is required, at least temporarily activating  the internal combustion engine  for the purpose of heating the exhaust gas aftertreatment system (116).
As to claim 2, Harada discloses determining  whether heating of an exhaust gas aftertreatment system is required is performed on the basis of evaluation of measurement data , wherein the measurement data has been obtained, at least in part, during previous operation of the hybrid machine, wherein the measurement data is at least one of selected from the group consisting of temperature of the exhaust gas aftertreatment system, power data of the electric motor, and power data of the internal combustion engine, and values relating to the composition of an exhaust gas stream (Fig 2,3, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67).
As to claim 3, Harada discloses determining whether heating of the exhaust gas aftertreatment system is required includes a prediction of future measurement data (102-107, Fig 2) which is expected in a predetermined time period, wherein the prediction is calculated on the basis of stored data, data which is accessible via a communications link, actual measurement data, or a 
As to claim 4, Harada discloses wherein the prediction is calculated on the basis of data which defines the drive power which is expected to be required in a predetermined future time period (‘Prun’, Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35).
As to claim 5, Harada discloses the measured data, the predicted measurement data, or both are compared with at least one prespecified threshold value, and wherein, in the event of at least one prespecified threshold value being undershot or exceeded, it is determined that heating is required (Fig 2,3, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67; SOC thresholds, T thresholds, Power consumption thresholds).
As to claim 6, Harada discloses activation of the internal combustion engine  is performed at a predetermined power output at predetermined times, within a predetermined duration of activation, or both (‘Pstart’, Fig 2,3).
As to claim 7, Harada discloses the predetermined times, the predetermined duration of activation, the predetermined power output, or a combination of the same is changed during operation depending on at least one selected from the group consisting of stored data, transmitted data, and recorded measurement data (Fig 2,3, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67; changes based on use of motors and auxiliaries as effect available power from battery).
As to claim 8, Harada discloses comprising electrically heating  at least one part of the exhaust gas aftertreatment system in a prespecified time period (Fig 2,Fig 3, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67).
As to claim 9, Harada discloses A computer configured to control a hybrid machine comprising at least one electric motor  and one internal combustion engine , to: operate in a first operating mode  in which only the electric motor  is switched on and an internal combustion engine  is switched off; determine  whether heating of an exhaust gas aftertreatment system  of the hybrid machine is required; and, if heating is required, at least temporarily activate  the internal combustion engine  for the purpose of heating the exhaust gas aftertreatment system (Fig 2,3, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67).
As to claim 10, Harada discloses A non-transitory, computer-readable storage medium containing computer-excutable instructions that when executed by a computer cause the computer to control a hybrid machine comprising at least one electric motor  and one internal combustion engine , to: operate in a first operating mode  in which only the electric motor  is switched on and an internal combustion engine  is switched off; determine  whether heating of an exhaust gas aftertreatment system  of the hybrid machine is required; and, if heating is required, at least temporarily activate  the internal combustion engine  for the purpose of heating the exhaust gas aftertreatment system (Fig 2,3, Col 4, line 46-52,Col 5, Line 59-Col 6, Line 20;Col 6 Line 48-Col 7, Line 35,Col 8, Line 43-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746